Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/482,078.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on /2/21 is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "angle checking unit" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Objections
The following claims are objected to because of the following informalities:  
The excess comma before "comprising" in the preamble of claim 1 is suggested to be removed, or instead, __the attachment device__ is suggested to be inserted before the comma for clarity.   
In the seventh clause of claim 1, "one end" is suggested to be corrected to __a first end__, and in the eighth clause of claim 1, "the other end" is suggested to be corrected to __a second end__.
In the last clause of claim 1, "such as a direction" is suggested to be changed to __in a direction__. Further, if it is intended to mean __extended in a direction__, then such clarification is kindly solicited. 
Appropriate correction or clarification is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following claims are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.

In claim 4, since the turning portion is not performing the turning, "the turning portion turns the pair of attachment arms" is suggested to be changed to __the pair of attachment arms are capable of turning on the turning portion__.
In claim 5, it is not clear what applicant intends by the "angle checking unit". In particular, this feature appears to be an angle displaying unit as presented by the originally filed disclosure since it appears to be merely a set of markings that helps a user identify the angle. 
Claims are examined as best understood. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over AUBREY (US 7686483).
Regarding claim 1, AUBREY discloses an attachment device for a light (FIG.s 1-10) comprising: a pair of attachment arms (see 702 FIG. 7 and 602 FIG. 6); and a light emitting portion fixing plate (see 701 FIG. 7 and 603 FIG. 6), wherein the pair of attachment arms includes a first attachment arm (evident of shape of 702 FIG. 7 and 
AUBREY does not explicitly show the light is an aircraft landing guidance flashing light, and the U-shaped fixing plate has a convex portion having a substantially arc shape at a center on the bottom side of the U, and a recess adjacent to the convex portion, such that the connection portion is detachably housed in a recess at the center of the light emitting portion fixing plate.

Regarding the light being a flashing light, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed that flashing of a light is common practice in the illumination art in accordance to a preferred application of the assembly.
Regarding the convex portion and the recess adjacent thereto, absent specific structural details interrelating the elements to the rest of the apparatus or persuasive evidence for the significance of the claimed configuration, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a convex portion having a substantially arc shape at a center on the bottom side of the U of the U-shaped plate and a recess adjacent to the convex portion, such that the connection portion is detachably housed in a recess at the center of the light emitting portion fixing plate, in accordance to a preferred structural arrangement of the assembly optimal for its application. If the applicant believes there is a significance to the claimed recess and convex portion, to help identify the novelty or non-obviousness of the intended inventive subject matter, applicant is kindly solicited to direct the examiner to the portion of the disclosure identifying this feature. 
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over AUBREY in view of YORK (US 10401007).
Regarding claim 2, AUBREY does not explicitly show an angle adjusting unit.
YORK teaches an angle adjusting unit (at the connection of 381 and 382 in FIG.s 3-5), wherein the angle adjusting unit adjusts the angle of the light (393 FIG. 3) by adjusting an angle of the light emitting portion fixing plate with respect to a pair of attachment arms (of 381 FIG. 3), wherein the angle adjusting unit further comprises: a rotation shaft (shown but not labeled in FIG. 3); and a bearing (structurally required of the assembly shown in FIG. 3) of the rotation shaft, wherein at least one of the rotation shaft and the bearing is disposed on the pair of attachment arms, and wherein the other is disposed on the light emitting portion fixing plate.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate an angle adjusting unit, such as taught by YORK, with the attachment device of AUBREY in order to structurally improve the operational modularity of the attachment device. 
Regarding claim 3, YORK further teaches the angle adjusting unit further comprises: a movable shaft (shown but not labeled in FIG. 3); a hole (shown but not labeled in FIG. 3) for the movable shaft; and a movable shaft fixing unit (part of the screw and nut making up the movable shaft) that fixes the movable shaft, wherein the hole is an arc-shaped hole (evident of shape) centered on the rotation shaft or the bearing of the rotation shaft, wherein the movable shaft is movable within the hole centering on the rotation shaft, wherein at least one of the movable shaft and the hole is disposed on the pair of attachment arms, and wherein the other is disposed on the light emitting portion fixing plate (as shown in FIG. 3).

Regarding claim 4, AUBREY further discloses a structure (such as 726 FIG. 7 or 651 FIG. 6), wherein the attachment device is disposed on an installation surface (structurally evident and operationally required of FIG.s 8-10) through the structure; and the structure comprises: a turning portion (such as 809 FIG. 8), and the turning portion turns the pair of attachment arms (capable of being turned thereon).
Although AUBREY does not explicitly show the structure being a leg, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed that the teachings of AUBERY in view of YORK are capable of being utilized with a leg in accordance to a preferred application of the attachment device. 
Regarding claim 5, YORK further teaches an angle checking unit (the visual identifiers for a user may be any part of the structure associated with the angle adjustment unit) that checks the angle of the light emitting portion fixing plate with respect to the pair of attachment arms.
The motivation to combine is same as in claim 2 above. 
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over AUBREY in view of FARR (US 4856896).
Regarding claim 6, AUBREY teaches the attachment device for the light, wherein the light is fixed to a light emitting portion fixing plate of the attachment device (FIG.s 6-8).
AUBREY does not explicitly show the attachment device is the attachment device for an aircraft landing guidance flashing light, and an aircraft landing guidance flashing device comprising an aircraft landing guidance flashing light and the attachment device. 

Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ the teachings of AUBREY as a part of a guidance device, such as taught by FARR in order to yield the predictable result of desired application of the assembly having optimal structural modularity for its application. 
Regarding claim 7, use of LEDs as a light source is a common practice in the state of illumination art, thus, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize an LED flashing light as the light in order to achieve a desired power consumption efficiency. 
Regarding claim 8, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed that the combination of prior art presented above further teaches a connection portion that connects a wiring outside the aircraft landing guidance flashing light and a wiring inside the aircraft landing guidance flashing light, in order to function in its intended manner. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ZHU (US 2018/0119940), ADAMS (US 9752749), CASPER (US 2017/0184261), GORDIN (US 9581303), REA (US 8342714).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875